Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 02-1746

                              DAWN CAPUTO,

                        Plaintiff, Appellant,

                                     v.

         CITY OF HAVERHILL, FRITZ ESCH and JOHN BARRUTO,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Joseph L. Tauro,          U.S. District Judge]


                                  Before

                     Torruella, Circuit Judge,

                  Bownes, Senior Circuit Judge,

                     and Lynch, Circuit Judge.



    Thomas J. Gleason on brief for appellant.
    Maureen L. Reilly on brief for appellees.



                             June 13, 2003
     BOWNES,   Senior   Circuit   Judge.     Plaintiff-appellant,   Dawn

Caputo ("Caputo"), brought a six count complaint in the district

court against her employers, The City of Haverhill; Fritz Esch,

School Superintendent of Haverhill; and John Burruto ("Burruto"),

Principal of Haverhill High School.        At the heart of this case is

Caputo's allegation that the defendants discriminated against her

based on her gender.    The district court found that no reasonable

jury could reach such a conclusion and granted the defendant's

motion for summary judgment.      We affirm.

I.   BACKGROUND

     Taken in the light most favorable to Caputo, MacGlashing v.

Dunlop Equip. Corp., 89 F.3d 932, 936 (1st Cir. 1996), the facts

are as follows.     In 1994, Caputo was hired as head coach of

Haverhill High School's boys and girls track team.       She maintained

this position until it was eliminated in September 1998.         Caputo

experienced great success as head coach.       Under her tutelage, the

boys indoor track team won the State Championship for the first

time in Haverhill High School's history.

     In July 1996, Martha Jamieson ("Jamieson") became Haverhill's

new athletic director.      Under Jamieson's direction, assistant

coaches were added to the track program.       According to Caputo, she

was "extremely elated" by this addition because the track "program

was dramatically understaffed."

     Beginning in the spring of 1997, Caputo began to have problems


                                   -2-
with her supervisors.            Caputo was reprimanded for allowing a

student-athlete to practice without having completed the required

physical consent forms.         In June, Jamieson spoke to Caputo about a

phone call Caputo placed to the home of the Brockton track coach,

whose team      had   recently    defeated      Haverhill          in   a    track   meet.

According to Caputo, she told the coach's son that, "if your dad

has   any   class,    he'll     give   the    trophy     back."         In    September,

Principal     Burruto    disciplined         Caputo    for    writing        a   critical

memorandum about the cross country coach, Mike McGuire ("McGuire").

Despite     Burruto's    warning,      Caputo's       comments      continued.          She

repeatedly made "evaluative statements" about McGuire to the cross

country athletes, including telling them that she should have been

their coach and that they would have achieved more success under

her leadership.         Caputo also spoke to students and a newspaper

reporter     about    McGuire    not   being     hired       for    the     position     of

assistant indoor track coach.

      Burruto met with Caputo in response to these incidents, but no

disciplinary action was taken.           In a memorandum dated December 12,

1997, Burruto informed Caputo that her behavior was intolerable and

if it persisted, she would be subjected to "disciplinary action

which   could    include      suspension,      or     even    dismissal          from   her

employment."

      Caputo continued to make comments into 1998.                      In May, Caputo

told some of her physical education students that she would no


                                        -3-
longer be coaching the outdoor track team.                   When asked by her

students if McGuire would be replacing her, Caputo told them that

he would not because he was "not half the coach that [she] was."

In response to this incident, Burruto held a meeting with three

students and questioned them about Caputo's comments.                      All three

students   concurred       that   Caputo   was   speaking      negatively      about

McGuire.    Burruto then met with Caputo to discuss the matter, but

took no disciplinary action.

       On September 16, 1998, Caputo met with both Jamieson and

Burruto for a performance review.            Two written evaluations, dated

November 12, 1997, and March 12, 1998, found "unsatisfactory" job

ratings.        Areas of improvement included "professionalism with

colleagues,"      and    "professionalism     with   her     relationships      with

student-athletes."         These same evaluations, however, commended

Caputo for her work ethic and the time she invested in the track

program.     Approximately ten percent of the other coaches also

received "unsatisfactory" evaluations.

       At this same meeting, Jamieson told Caputo about a plan to

restructure the track program which would eliminate the position of

head    track    coach.        The   new   track     program       would    resemble

approximately sixty to seventy percent of the other schools in the

Merrimack Valley Conference, of which Haverhill High School was a

member.    Jamieson explained that the program would be divided into

four parts,       with   one   coach   overseeing     each    of    the    following


                                       -4-
programs:     boys indoor track; girls indoor track; boys outdoor

track; and girls outdoor track.            The impetus for the change was

that Haverhill had one of the largest track programs in the

conference, but one of the smallest coaching staffs.

      Although Caputo was "shocked" and "devastated" by the news,

Jamieson encouraged her to reapply for one of the new coaching

appointments.     Shortly thereafter, Caputo was named head coach of

the   boys   indoor    track    team.     Before   hiring   her,   the    School

Superintendent of Haverhill had Caputo sign and agree to a list of

contingencies. These included agreeing to work professionally with

other coaches and students, and refraining from criticizing fellow

staff   members   in    front    of   students.     After   signing      the    new

contract, Caputo was not subjected to any further discipline.                    At

the completion of the winter season, Caputo was hired as head coach

of the boys outdoor track team.           This placed Caputo in charge of

two of the four track teams.            As head coach of two teams, Caputo

made more money than she had when she was the head coach of the

entire track team.      Caputo previously made $4,230 a season.                Now,

Caputo earned $5,200 a season.

      During the 1999 season, Caputo became outraged by Jamieson's

and Burruto's handling of a disciplinary matter involving her "best

athlete."    Three eyewitnesses said they saw the athlete violently

push another student. Caputo, however, and five other eyewitnesses

who observed the event from a different vantage point, claimed that


                                        -5-
there was no pushing.          Jamieson and Burruto did not believe

Caputo's version of events and subsequently suspended the athlete.

As a result, the athlete could not compete in track meets over a

ten day holiday period. According to Caputo, this incident was the

"straw that broke the camel's back," and during a meeting with

Jamieson on April 26, 1999, Caputo announced her resignation.

After Caputo resigned, Jamieson asked her to reconsider, but she

declined.   Haverhill twice posted advertisements to fill Caputo's

positions, although there is no evidence that the positions were

actually filled.

     Following her resignation, Caputo filed suit in the district

court.      Caputo   alleged    that     the    defendants   violated   her

constitutional rights under the Due Process and Equal Protection

Clauses of the Fourteenth Amendment; discriminated against her

based on her gender in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000(e); and violated various state laws.

The defendants moved for summary judgment.            The district court

granted the defendants' motion for summary judgment on the federal

claims and declined to exercise jurisdiction over the pendent state

law claims.    On appeal, Caputo challenges the district court's

ruling on the federal gender discrimination claim, but not the due

process or equal protection claims.            Caputo also challenges the

district court's failure to consider her state law claims.




                                   -6-
II.     DISCUSSION

      We review a district court's entry of summary judgment de

novo.    Segrets, Inc. v. Gillman Knitwear Co., Inc., 207 F.3d 56, 61

(1st Cir.     2000).       Summary   judgment   is   appropriate    when    "the

pleadings, depositions, answers to interrogatories, and admissions,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the nonmoving party is

entitled to judgment as a matter of law."            Fed. R. Civ. P. 56(c).

        The primary issue in this case is whether Caputo lost her job

because of gender discrimination.             In discrimination discharge

cases, we apply the McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973), burden shifting analysis.           The first step in the analysis

requires a plaintiff to establish a prima facie case.                 This is

accomplished when a plaintiff shows that: (1) she is a member of a

protected class; (2) she was meeting the employer's legitimate

employment expectations; (3) she was actually or constructively

discharged; and (4) she was replaced by another individual of

similar skills or qualifications, thereby confirming the employer's

continued    need    for   equivalent   services.      See   Vega   v.     Kodak

Caribbean, 3 F.3d 476, 479 (1st Cir. 1993).          The third prong is the

portion of the prima facie case that is disputed by the parties and

our discussion is focused accordingly.

        A constructive discharge is a "label for treatment so hostile

or degrading that no reasonable employee would tolerate continuing


                                      -7-
in the position."      Melendez-Arroyo v. Cutler-Hammer de P.R. Co.,

Inc., 273 F.3d 30, 36 (1st Cir. 2001).             The standard is an

objective one:      "it cannot be triggered solely by the employee's

subjective beliefs, no matter how sincerely held." Marrero v. Goya

of P.R., Inc., 304 F.3d 7, 28 (1st Cir. 2002).       When this standard

is properly applied, it "does not guarantee a workplace free from

the usual ebb and flow of power relationships and inter-office

politics."    Suarez v. Pueblo Intern, Inc., 229 F.3d 49, 54 (1st

Cir. 2000).      An injury to Caputo's "ego or prestige does not

furnish a legally cognizable reason to treat a resignation as a

constructive discharge."       Id. at 55.

     In the instant case, Caputo claims that she was forced to

resign from her position due to hostile and degrading treatment.

Caputo maintains that three pieces of evidence support her claim.

First, Caputo says that she was treated in a hostile and degrading

manner when Jamieson and Burruto restructured the track program.

A constructive discharge can arise from, among other things,

"reassignment with significantly diminished job responsibilities,

or   a   decision    causing   a   significant   change   in   benefits."

Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998).

However, "a reduction in responsibility or a change in the way

business is done, unaccompanied by a diminution in salary or some

other marked lessening of the quality of working conditions, does

not constitute a constructive discharge."        Suarez 229 F.3d at 55.


                                    -8-
     There is no evidence that the restructured track program

significantly     diminished   Caputo's   job   responsibilities     or   the

quality of her working conditions. While the new program decreased

the number of students for which Caputo was responsible, her new

position left her in charge of two high school track teams:               the

boys indoor and outdoor teams.     This is not a case where Caputo was

demoted from a supervisory position to one with little or no

managerial responsibilities whatsoever.         Cf.    Melendez-Arroyo v.

Cutler-Hammer de P.R. Co., Inc., 273 F.3d 30, 36 (1st Cir. 2001)

(employee was "taken from a position of substantial responsibility

supervising a number of employees," and transferred to a job

involving only "sketchy menial" tasks); Jirau-Bernal v. Agrait, 37

F.3d 1, 4-5 (1st Cir. 1994) (employee "was transferred from a

position   with    supervisory   responsibility       for   more   than   200

employees, to a nonsupervisory position . . . .").           Coaching these

two particular track teams may have been less prestigious than

coaching just one team, but a loss of prestige is not sufficient,

standing alone, to support a finding of constructive discharge.

See Serrano-Cruz v. DFI P.R., Inc., 109 F.3d 23, 27 (1st Cir.

1997).

     Nor did Caputo suffer a reduction in salary.                  Id. at 26

("Salary considerations are important in determining whether a job

transfer can support a claim of constructive dismissal.").                 In

fact, Caputo was making more money after the restructuring than she


                                   -9-
had been previously making. In short, the record before us reveals

that Caputo "still retained duties and emoluments appropriate to

[her] rank."      Suarez, F.3d at 55.           Therefore, we find that the

restructuring of the track program is not sufficient evidence of

hostile   or    degrading     treatment        by   the    defendants    to   be   a

constructive discharge.

     Caputo also claims that she was treated in a hostile and

degrading      manner    by   being    subjected      to    written     reprimands,

unsatisfactory performance evaluations, and being asked to sign a

list of contingencies before she was able to accept her new

coaching position.        Caputo, however, admits to partaking in the

underlying behavior for which she was disciplined.                      Under such

circumstances,      we    cannot      say   that    Caputo    was     subjected    to

objectively hostile or degrading treatment.                 Being disciplined is

certainly unpleasant, but if Caputo wanted the reprimands to cease,

she simply could have complied with her employers' professional

standards.

     Finally, Caputo cites the suspension of her best athlete as

evidence of the defendants' hostile treatment towards her.                    There

is simply no evidence in the record that this event adversely

affected Caputo's job responsibilities or working conditions.                      We

do not think that an objectively reasonable coach would construe

the suspension of an athlete who violently pushed a fellow student

as creating hostile working conditions so severe that she would


                                        -10-
feel compelled to resign.

       We       also   note    that   Caputo    was   asked     to   reconsider   her

resignation, but refused to do so.                She resigned voluntarily.

       In sum, we rule that Caputo failed to present a prima facie

case       of   gender   discrimination        because    the   restructured   track

program, the written reprimands and unsatisfactory performance

evaluations, and the suspension of a talented athlete do not

constitute a constructive discharge.                     We need not address the

remaining steps in the McDonnell Douglas burden shifting analysis.1

Summary judgment for the defendants was correctly granted.

       We now briefly turn to whether the district court erred in not

deciding Caputo's pendent state law claims.                 Caputo addresses this

matter in the statement of issues section of her appellate brief,

but completely fails to subsequently argue it.                        The issue is

therefore waived.             See Brown v. Tr. of Brown Univ., 891 F.2d 337,

352 (1st Cir. 1989) (issues not argued in brief are abandoned); see

also Fed. R. App. P. 28(a) (brief must contain statement of issues



       1
      While our above ruling ends the matter, we note further that
even supposing error in granting summary judgement for failure to
present a prima facie case of discrimination, the defendants would
still prevail under the McDonnell Douglas framework.           The
defendants' decision to increase coaching supervision in the track
program conformed with the prevailing practice at similar schools
in the area.      Thus, the defendants presented a legitimate
nondiscriminatory reason for their changes in the structure of the
coaching staff. Straughn v. Delta Airlines, Inc., 250 F.3d 23, 33-
34 (1st Cir. 2001).      Caputo has presented no evidence even
suggesting, let alone demonstrating, that the defendants' reason
for changing her responsibilities was pretextual.

                                         -11-
presented for review and argument with respect to such issues).

III. CONCLUSION

     After viewing the record in the light most favorable to

Caputo, we rule that she has not presented a prima facie case of

gender discrimination.   Caputo also waived her argument regarding

the state law claims.     The district court's grant of summary

judgment for the defendants is AFFIRMED.




                               -12-